I agree with the opinion insofar as it holds that when a check is deposited for "collection" the transaction is not closed until the proceeds of the check have been paid. But the statute itself distinguishes deposits "for credit" from deposits for collection. Where there is a deposit "for credit" the credit is complete when the deposit is accepted, subject to the right of the bank to charge back the item credited if it is not collected in due course to cover the credit.
There being a showing in this case of a "deposit for collection" and not a "deposit for credit" I concur in the opinion and result to the extent above indicated. *Page 468